Title: General Orders, 27 June 1781
From: Washington, George
To: 


                        

                             Wednesday June 27th 1781
                            Parole New York
                            Countersigns Bedford
                            Tappan
                        
                        For the day tomorrow
                        Major General Lord Stirling
                        Colonel Swift
                        Lieutenant Colonel Sprout
                        Inspector—1st Connecticut brigade
                        The Commander in Chief has the pleasure of announcing to the Army the approach of the troops of his most
                            Christian Majesty under the Command of his Excellency Lieutenant General Count de Rochambeau.
                        The General assures himself that it would be needless to recommend to the officers and Soldiers of the
                            American Army a cultivation of acquaintance and Friendship with our generous Allies—policy Strongly dictates the measure
                            but he hopes they will be influenced by a nobler motive—Gratitude.
                        To the Officers of all ranks the General recommends the strictest attention to their several duties—to those
                            of the day and on guards he particularly enjoins the most pointed observance of the rules and regulations for the
                            establishment of discipline—Independent of the necessity of the utmost care and circumspection at all times, We shall be
                            more than commonly bound to practise them henceforward—We shall be daily under the Eyes of officers of the first
                            distinction improved by long service, and there is nothing which contributes more to establish the military character of a
                            people than a performance of their duties with Alertness precision and uniformity.
                        A General officer and two field officers of the day are to be appointed to regulate and Visit the Guard, and
                            to superintend the police of the army; They will as soon as may be reconnoitre the environs of the Camp and after
                            examining the approaches to the Army they will determine the positions proper for the Guards and report the same to the
                            Commander in Chief.
                        Chains of Sentinels are to be regularly established from the several campguards—No Soldiers are to be
                            suffered to go beyond the limits of their Encampments without passes from the commanding officer of the regiment in
                            writing—every Soldier found straggling without such a written permission is to be apprehended and confined and every
                            officer is most earnestly requested to consider it as a part of his duty to see this order invariably carried into
                            execution.
                        The General expects the strictest attention will be paid to the preservation of the inclosures and to prevent
                            the destruction of every species of private property.
                        All Deserters and persons from the enemy’s lines are to be sent immediately under a small guard to Head
                            Quarters.
                    